Name: Commission Regulation (EC) NoÃ 1154/2009 of 27Ã November 2009 amending Council Regulation (EC) NoÃ 747/2001 as regards Community tariff quotas for certain agricultural and processed agricultural products originating in Israel
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  trade;  agricultural activity;  international trade
 Date Published: nan

 28.11.2009 EN Official Journal of the European Union L 313/52 COMMISSION REGULATION (EC) No 1154/2009 of 27 November 2009 amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas for certain agricultural and processed agricultural products originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1) and in particular Article 5(1)(b) thereof, Whereas: (1) In 2008 an Agreement was concluded in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, hereinafter referred to as the Agreement, which was approved by Council Decision 2009/855/EC (2). (2) The Agreement provides for new tariff quotas for agricultural and processed agricultural products originating in Israel and changes to the existing tariff quotas laid down for such products in Regulation (EC) No 747/2001. In addition, it no longer provides for any tariff concessions granted within reference quantities. (3) To implement the provisions on the new tariff quotas, the changes to the existing tariff quotas and the ending of reference quantities, Regulation (EC) No 747/2001 should be amended accordingly. (4) For the purpose of calculating the tariff quotas for the first year of application, provision should be made, in accordance with the Agreement, for the volumes of the tariff quotas for which the quota period starts before the date of entry into force of the Agreement to be reduced by the proportion of that period which has elapsed before that date. (5) Since the Agreement enters into force on 1 January 2010, this Regulation should apply from that date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex VII to Regulation (EC) No 747/2001 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 109, 19.4.2001, p. 2. (2) See page 81 of this Official Journal. ANNEX ANNEX VII ISRAEL Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Tariff quotas Order No CN code TARIC subdivision Description of goods Quota period Quota volume (in tonnes net weight, unless otherwise indicated) Quota duty 09.1361 0105 12 00 Live turkeys, weighing not more than 185 g From 1.1 to 31.12 129 920 items Exemption 09.1302 0404 10 Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter From 1.1 to 31.12 1 300 Exemption 09.1306 0603 11 00 0603 12 00 0603 13 00 0603 14 00 0603 19 10 0603 19 90 Fresh cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes From 1.1 to 31.12 22 196 Exemption 09.1341 0603 19 90 Other fresh cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes From 1.11 to 15.4 7 840 Exemption 09.1300 0701 90 50 New potatoes, fresh or chilled From 1.1 to 30.6 33 936 Exemption 09.1304 ex 0702 00 00 07 Cherry tomatoes, fresh or chilled From 1.1 to 31.12 28 000 Exemption (1) 09.1342 ex 0702 00 00 99 Tomatoes, fresh or chilled, other than cherry tomatoes From 1.1 to 31.12 5 000 Exemption (1) 09.1368 0707 00 05 Cucumbers, fresh or chilled From 1.1 to 31.12 1 000 Exemption (1) 09.1303 0709 60 10 Sweet peppers, fresh or chilled From 1.1 to 31.12 17 248 Exemption 09.1353 0710 40 00 2004 90 10 Sweetcorn, frozen From 1.1 to 31.12 10 600 70 % of the specific duty 09.1354 0711 90 30 2001 90 30 2005 80 00 Sweetcorn, not frozen From 1.1 to 31.12 5 400 70 % of the specific duty 09.1369 0712 90 30 Dried tomatoes, whole, cut, sliced, broken or in powder, but not further prepared From 1.1 to 31.12 1 200 Exemption 09.1323 0805 10 20 Oranges, fresh From 1.1 to 31.12 224 000 Exemption (1) (2) ex 0805 10 80 10 09.1370 ex 0805 20 10 05 Clementines, mandarins and wilkings, fresh From 1.1 to 31.12 40 000 Exemption (1) ex 0805 20 50 07, 37 09.1371 ex 0805 20 10 05 Clementines, mandarins and wilkings, fresh From 15.3 to 30.9 15 680 Exemption (1) ex 0805 20 50 07, 37 09.1397 0807 19 00 Melons fresh, other than watermelons From 1.1 to 31.5.2010 15 000 Exemption For each period thereafter from 1.8 to 31.5 30 000 09.1398 0810 10 00 Strawberries, fresh From 1.1 to 30.4.2010 3 333 Exemption For each period thereafter from 1.11 to 30.4 5 000 09.1372 1602 31 19 Prepared or preserved meat, meat offal or blood of turkeys, containing 57 % or more by weight of poultry meat or offal, other than exclusively uncooked turkey meat From 1.1 to 31.12 5 000 Exemption 1602 31 30 Prepared or preserved meat, meat offal or blood of turkeys, containing 25 % or more but less than 57 % by weight of poultry meat or offal 09.1373 1602 32 19 Prepared or preserved meat, meat offal or blood of fowls of the species Gallus domesticus, containing 57 % or more by weight of poultry meat or offal, other than uncooked From 1.1 to 31.12 2 000 Exemption 1602 32 30 Prepared or preserved meat, meat offal or blood of fowls of the species Gallus domesticus, containing 25 % or more but less than 57 % by weight of poultry meat or offal 09.1374 1704 10 90 Chewing gum whether or not sugar-coated, not containing cocoa, containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) From 1.1 to 31.12 100 Exemption 09.1375 1806 10 20 1806 10 30 1806 10 90 1806 20 Cocoa powder containing 5 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose Other food preparations containing cocoa in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg From 1.1 to 31.12 2 500 85 % of the specific duty or of the agricultural component 09.1376 1905 20 30 1905 20 90 Gingerbread and the like, containing by weight 30 % or more of sucrose (including invert sugar expressed as sucrose) From 1.1 to 31.12 3 200 70 % of the specific duty 09.1377 2002 90 91 2002 90 99 Tomatoes, prepared or preserved otherwise than by vinegar or acetic acid, with a dry matter content of more than 30 % by weight From 1.1 to 31.12 784 Exemption 09.1378 ex 2008 70 71 10 Slices of peaches, fried in oil, not containing added spirit, with a sugar content exceeding 15 % by weight, in immediate packings of a net content not exceeding 1 kg From 1.1 to 31.12 112 Exemption 09.1331 2009 11 2009 12 00 2009 19 Orange juice From 1.1 to 31.12 35 000 Exemption of which: 09.1333 ex 2009 11 11 10 Orange juice, in containers of 2 litres or less From 1.1 to 31.12 21 280 Exemption ex 2009 11 19 10 ex 2009 11 91 10 ex 2009 11 99 11, 19 92, 94 ex 2009 12 00 10 ex 2009 19 11 11, 19 ex 2009 19 19 11, 19 ex 2009 19 91 11, 19 ex 2009 19 98 11, 19 09.1379 ex 2009 90 21 40 Mixtures of citrus juices From 1.1 to 31.12 19 656 Exemption ex 2009 90 29 20 ex 2009 90 51 30 ex 2009 90 59 39 ex 2009 90 94 20 ex 2009 90 96 20 ex 2009 90 98 20 09.1380 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading 2009 From 1.1 to 31.12 6 212 hl Exemption (3) 09.1399 3505 20 Glues based on starches, or on dextrins or other modified starches From 1.1 to 31.12 250 Exemption (1) The exemption applies only to the ad valorem duty. (2) Within this tariff quota, the specific duty provided in the Communitys list of concessions to the WTO is reduced to zero for the period from 1 December to 31 May, if the entry price is not less than EUR 264/tonne, being the entry price agreed between the European Community and Israel. If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs quota duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. (3) For grape must under CN codes 2204 30 92, 2204 30 94, 2204 30 96 and 2204 30 98, the exemption applies only to the ad valorem duty.